            Case 1:20-cv-02154-LGS Document 123 Filed 01/28/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                               :
FRANCIS DIDONATO,                                              :
                                             Plaintiff,        :    20 Civ. 2154 (LGS)
                                                               :
                           -against-                           :          ORDER
                                                               :
GC SERVICES LIMITED PARTNERSHIP, et al., :
                                             Defendants.       :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff filed a motion for class certification and did not rely on any expert

opinion. Dkt. No. 87. The motion is due to be fully briefed on February 16, 2021. Dkt. No. 120.

        WHEREAS, pursuant to the Second Amended Civil Case Management Plan and Scheduling

Order, the deadline for the completion of all expert discovery was December 24, 2020. Dkt. No. 79.

        WHEREAS, the Parties did not engage in expert discovery.

        WHEREAS, Plaintiff seeks leave to reopen expert discovery should the need arise (Dkt. No.

101), which Defendants oppose (Dkt. No. 100). It is hereby

        ORDERED that, if any Party during the course of summary judgment briefing determines

that it will need expert testimony and thus needs to reopen expert discovery, that Party shall seek

leave from the Court via letter motion at least two weeks before their memorandum of law related to

the summary judgment motion is due. The application shall include a proposed schedule and state

whether the adverse Party or Parties consent to the application. It is further

        ORDERED that, if any Party determines that it needs expert testimony at trial and thus needs

to reopen expert discovery, that Party shall seek leave from the Court via letter motion as soon as

possible and include the information described in the preceding paragraph (i.e., schedule and

consent).



Dated: January 28, 2021
       New York, New York
